Per Curiam.
The provision for the wife, in this case, is a devise of the profits, and consequently of the land, to her for life, in the *198first instance; but coupled with a condition, or a conditional limitation, no matter which, that she do not marry. Whether it bo the one or the other, a limitation over is unnecessary to give it effect; for it is a familiar principle that devises of land, whether to a widow or any one else, are governed, not by the civil, but by the common law, which knows nothing of a condition in terrorem: as was determined in Commonwealth v. Stouffer, 10 Barr, 350. At her marriage, therefore, the wife’s interest in the demised premises ceased, but the interest of the children, her co-tenants, survived. But what statute empowers an Orphans’ Court to apply the income of devised land to the maintenance of infant devisees ? The question was not brought to the notice of the judge below; but it is nevertheless our duty to consider it. That Court has jurisdiction in cases of legacy, but not in cases of devise. By the terms of this will, the right of possession devolved on the executors, who consequently became liable to account for the profits to the children or their guardian. The present, however, is not a bill for an account, but a bill for payment over, in which shape it cannot be retained.
Bill dismissed for want of jurisdiction.